Title: To Thomas Jefferson from Joseph Carrington Cabell, 11 February 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
11 Feb. 1825.
In my letter of this morning, I forgot to mention that I had sent you by the mail an extra Copy of the Documents relative to our interest claim transmitted by the Governor to the Assembly at the commencement of the session. Mr Loyall strongly recommends that you should send these documents to Mr Tazewell with a note of request that he would pay particular attention to the subject. It is now of the utmost importance that we should succeed at Washington: as by the rejection of the College measure, we have added some very strong and active enemies to the opposition.I am, dear Sir, faithfully yoursJos: C: Cabell